UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1956



PAUL E. OSBORNE,

                                                          Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1341-BLA)


Submitted:   January 19, 1999          Decided:     February 10, 1999


Before MURNAGHAN, ERVIN, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul E. Osborne, Petitioner Pro Se. Mary Rich Maloy, JACKSON &
KELLY, Charleston, West Virginia; Christian P. Barber, Helen Hart
Cox, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul E. Osborne seeks review of the Benefits Review Board’s

decision    and   order   affirming   the   administrative   law   judge’s

decision denying his request under 20 C.F.R. 725.310 (1998) for

modification of a prior denial of his application for black lung

benefits.     Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.    Accordingly, we affirm on the reasoning of the Board.

See Osborne v. Island Creek Coal Co., BRB No. 97-1341-BLA (B.R.B.

Apr. 29, 1998).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2